Citation Nr: 1426269	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  13-18 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for migraine headaches.
 
2. Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary so that additional treatment records may be obtained and VA examinations scheduled.  The Veteran has not been afforded a VA examination to assess the nature and etiology of his coronary artery disease.  His service treatment records include an October 1967 dental treatment note that states that the Veteran had a heart murmur.  Post-service medical records document cardiac treatment since approximately 1990.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the appeal must be remanded so that a VA examination may be scheduled.

Additionally, at his hearing, the Veteran testified to symptoms of his migraine headaches that suggested they were worse than documented at the January 2013 VA examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Veteran should be scheduled for another VA examination to assess the current nature and severity of his migraine headaches.

The Veteran also testified to receiving regular private treatment from Dr. Au and at Thomas Jefferson University Hospital.  Therefore, he should be asked to submit those records or to authorize VA to obtain them on his behalf.

Finally, the most recent VA treatment note of record is dated in January 2013.  The Veteran testified in May 2014 to having received VA treatment the month before at the Philadelphia VA Medical Center (VAMC).  Therefore, all VA treatment notes dated from January 2013 to the present from the Philadelphia VAMC should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his coronary artery disease and migraine headaches, to include the records of Dr. Au and at Thomas Jefferson University Hospital.  The Veteran may also submit these records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505; 126 Stat. 1165, 1191-93.

2. Obtain all VA treatment notes for the Veteran from the Philadelphia VA Medical Center and any associated outpatient clinics dated from January 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for an examination to determine the nature and etiology of his coronary artery disease.  The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the examination.  Upon review of the record and examination of the Veteran, the VA examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease began in service, was caused by service, or is otherwise related to his military service?  

A complete rationale must be provided for any opinion offered.

4. Schedule the Veteran for a VA examination to assess the current nature and severity of his migraine headaches.  The claims file, including a copy of this Remand, should be made available to the examiner for review, and the examination report should reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

5. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of one or more of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



